Citation Nr: 1428642	
Decision Date: 06/25/14    Archive Date: 07/03/14

DOCKET NO.  07-29 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Houston, Texas


THE ISSUE

1.  Whether new and material evidence to reopen a claim for service connection for cold injury residuals of the bilateral lower extremities has been received.  

2.  Entitlement to service connection for cold injury residuals of the bilateral lower extremities, to include peripheral neuropathy.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and his wife



ATTORNEY FOR THE BOARD

A. Barbier, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to May 1954.  

This appeal to the Board of Veteran's Appeals (Board) arose from an October 2006 rating decision in which the RO, inter alia, denied the Veteran's request to reopen his claim for service connection for cold injury residuals of bilateral lower extremities.  In November 2006, the Veteran filed a notice of disagreement (NOD).  The RO issued a statement of the case (SOC) in July 2007.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veteran's Appeals) that was received by the RO in August 2007.  

In April 2014, the Veteran testified during a hearing before the undersigned Veterans Law Judge  at the RO.  A transcript of that hearing has been associated with the claims file.  Following the hearing, the undersigned advanced this appeal on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002) and 38 C.F.R. § 20.900(c).(2013).  

The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) file associated with the Veteran's claims.  A review of the documents in the Virtual VA file reveals that such documents  are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.  

As for the characterization of the appeal, it is noted that, regardless of what the RO has done, the Board must address the question of whether new and material evidence to reopen the previously-denied claim for service connection been received because this matter goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim on a de novo basis. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996). In other words, the Board is required to first consider whether new and material evidence is presented before the merits of the claim can be considered.   See Jackson v. Principi, 265 F.3d 1366   (Fed. Cir. 2001). Accordingly-and  given the Board's favorable disposition of the request to reopen-the Board has characterized the appeal as encompassing both matters set forth on the title page.

The Board's decision reopening the claim for service connection is set forth below.  The claim for service connection, on the merits, is addressed in the remand following the order; this matter is being remanded to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the claim herein decided have been accomplished.  

2.  In a March 2005 decision, the RO denied the claim for service connection for cold injury residuals of bilateral lower extremities.  Although notified of the denial in a March 2005 letter, the Veteran did not initiate an appeal, and no pertinent exception to finality applies..

3.  New evidence associated with the claims file since the March 2005 denial relates to an unestablished fact necessary to substantiate the claim for service connection for cold injury residuals of bilateral lower extremities and raises a reasonable possibility of substantiating the claim.  



CONCLUSIONS OF LAW

1.  The RO's March 2005 denial of the claim for  service connection for cold injury residuals of the bilateral lower extremities is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013). 

2.  As additional evidence received since the RO's March 2005 denial is new and material, the criteria for reopening the claim for service connection for cold injury residuals of the bilateral lower extremities are met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).  

Given the favorable disposition of the Veteran's request to reopen the claim for service connection for cold injury residuals of the bilateral lower extremities, the Board finds that all notification and development action needed to render a fair decision on this aspect of the appeal has been accomplished.  


II.  Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty, or from aggravation of a preexisting injury suffered or disease contracted in the line of duty.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d).  

The Veterans' claim for service connection for cold injury residuals of bilateral lower extremities was initially denied in a November 2001 rating decision.  The pertinent evidence then of record consisted of the Veteran's service treatment records, an August 2001 VA examination, and VA treatment records.  On this record, the RO denied the claim, noting the absence in both service treatment records and post-service VA records  of any diagnosis pertaining to  cold weather injury of any extremity.  

Subsequently, in November 2003,the Veteran requested that his claim for service connection for cold injury residuals be reopened.  The RO reopened the claim but denied service connection, on the merits, in an October 2004 rating decision.  The RO considered statements from the Veteran, buddy statements, a June 2004 VA examination, service treatment records, and VA treatment records and concluded that this evidence did not show a confirmed diagnosis of cold injury residuals during or since military service.  The Veteran submitted a subsequent request for reopening in November 2004.  The RO again reopened the Veteran's claim but denied service connection in a March 2005 rating decision.  Pertinent evidence considered included that mentioned above and a new buddy statement.  In denying the Veteran's service connection claim, the RO concluded that the evidence presented did not show that the Veteran incurred a cold injury while in service.  In this regard, the RO considered a buddy statement dated in March 2002 from someone who served with the Veteran and reported visiting him in the hospital in Germany.  However, the RO found that the two men served at different times, and, thus, the buddy statement did not show that the Veteran suffered from cold weather injuries in service.  

Although notified of the March 2005 denial in a letter dated that same month, the Veteran did not initiate an appeal.  See 38 C.F.R. § 20.200.  Moreover, no additional evidence was received within the one-year period after notice of the denial, nor were any additional service records received, requiring readjudication.  See 38 C.F.R. § 3.156(b) and (c).  The RO's March 2005 denial of the claim is therefore final as to the evidence then of record and is not subject to revision on the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

However, under pertinent legal authority, VA may reopen and review a claim that has been previously denied if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

In May 2006, the Veteran submitted a claim indicating his desire to reopen his previously-denied claim for service connection for cold injury residuals of bilateral lower extremities.  Regarding petitions to reopen filed on and after August 29, 2001, 38 C.F.R. § 3.156(a) defines "new" evidence as evidence not previously submitted to agency decision makers and "material" evidence as evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

In determining whether new and material evidence has been received, VA must initially decide whether evidence received since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by judicial case law, "new" evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not duplicative or "merely cumulative" of other evidence then of record.  This analysis is undertaken by comparing the newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial of the claim is the RO's March 2005 rating decision.  Furthermore, for purposes of the "new and material" analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-013 (1992).  

Pertinent evidence added to the claims file since the March 2005 rating decision includes VA treatment records, various written statements from the Veteran and his representative on his behalf, and testimony from the Veteran and his wife during the April 2014 Board hearing.  The VA treatment records note a history of frostbite in 1954 and painful burning and numbness in the Veteran's feet.  Furthermore, in his May 2006 claim, the Veteran reported hospitalization while in service at a U.S. Army Hospital in Frankfurt, Germany from November 1953 to February 1954.  During the April 2014 hearing, the Veteran's wife testified as to the problems the Veteran had with his feet in 1959, upon returning from military service; the Veteran's wife (a nurse) also offered her opinion that the Veteran .  

The Board finds that the above-described evidence provides a basis for reopening the claim for service connection for cold injury residuals of bilateral lower extremities.  The Board finds that the evidence is "new" in that it was not before the RO at the time of the March 2005 final denial of the claim for service connection and is not duplicative or cumulative of evidence previously of record.  Moreover, this evidence is "material" in that it relates to the claim for service connection for cold injury residuals of the bilateral lower extremities.  This evidence, while certainly not conclusive, relates to  unestablished facts necessary to substantiate the claim for service connection-the occurrence of in-service cold weather injury, and whether the Veteran currently has residuals of such injury.  Thus, when considered in light of the evidence of disorders affecting the feet and/or legs, and the Veteran's consistent assertions of ongoing symptomology since service, this evidence also raises a reasonable possibility of substantiating the claim.  See, e.g., Shade v. Shinseki, 24 Vet. App. 110 (2010).  

Under these circumstances, the Board concludes that the criteria for reopening the claim for service connection for cold injury residuals of bilateral lower extremities are met.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  


ORDER

As new and material evidence has been received to reopen the claim for service connection for cold injury residuals of bilateral lower extremities, to this extent, the appeal is granted.  


REMAND

The Veteran contends that he currently has cold sensitivity and peripheral neuropathy in his lower extremities as a result of exposure to cold weather and frostbite while on field maneuvers in service stationed in Germany.  Although there is no specific, contemporaneous  evidence that actually documents that the Veteran, in fact, incurred cold weather injury to his bilateral lower extremities during service, collective evidence of record tends to indicate as much.  

The Veteran's service treatment records dated May 1953 document  burning pain between toes and in heels at site of hyperkeratosis and the Veteran's complaints of tender feet.  The May 1954 discharge examination report noted calluses on both feet.  Furthermore, the Veteran has consistently described his time serving in Germany as a field soldier on guard duty and stringing communication wires near the Russian border in zero-degree temperatures.  During the April 2014 hearing, the Veteran described being outside for eight hours one night while doing maneuvers near the Russian border when he had to be carried back to base due to cold damage to his feet.  He was then taken to the hospital in Frankfurt, Germany for treatment.  The Veteran further reported that upon returning from service, he lived in Houston, Texas, and worked as a long distance truck driver.  His route took him to the southwestern United States, in places with warm climates.  The Veteran contends that post-service, he had no exposure to cold climates.  

Additionally, a friend of the Veteran's submitted a statement in November 2004, which noted that the two men had joined the Army together after high school and both served in Germany.  The Veteran's friend noted that he was aware of the Veteran's evacuation from the field during cold weather exercises and that the Veteran and several others from his unit were hospitalized due to injuries to his hands and feet from the cold.  The Veteran's friend reported visiting the Veteran while he was hospitalized in Germany.  He further noted that after service, the Veteran continued to suffer from his cold weather injuries.  

Furthermore, the Veteran's wife testified during the April 2014 hearing that she married the Veteran in 1959 after his return from service.  She noted that from the beginning of their marriage, the Veteran had problems with his feet and lower legs.  She reported that the Veteran related to her the cold injuries he suffered while serving in Germany.  The Veteran's wife, a geriatric and orthopedic nurse, stated that she believed the problems her husband continues to have are the residuals of the cold injuries he described occurring while he was in service. 

Post-service, a June 2004 VA examiner noted a reported history of burning, tingling and numbness in bilateral feet with numbness from toes to ankles.  The Veteran reported being able to walk two blocks before having claudication problems in the calves of his legs.  The examiner noted fungal infections and deformed growth of the toenails of both feet with no hair growth from the knees down.  The VA examiner diagnosed moderate cold injury of both feet.  VA treatment records dated in April 2005 revealed a diagnosis of chronic neuropathy.  A podiatry note dated February 2007 noted a history of frostbite with neuropathic features and onychomycosis.  This evidence suggests that the Veteran may have currently claimed disability(ies).  

Under the circumstances of this case, the Board finds that further development of this claim is warranted.

First, the Board notes that records from the Veteran's records of the Veteran's treatment at the U.S. Army Hospital in Frankfurt, Germany from November 1953 to February 1954, as well as his service personnel records, are not currently associated with the claims file, and it does not appear that efforts to obtain such records have been made.  However, such records may serve to further corroborate the Veteran's assertions as to where he was stationed and what occurred during service.  Hence, the AOJ should undertake appropriate action to obtain such records.    

The AOJ should also arrange for the Veteran to undergo VA examination, by an appropriate physician at a VA facility, to obtain further medical information as to whether the Veteran's complaints are consistent with in-service cold injury, and to identify all conditions residual to such injury.  Such information is needed to resolve the claim for service connection, on the merits.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of the reopened claim.  See 38 C.F.R. § 3.655(b) (2013).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file any copy(ies) of the notice of the date and time of examination sent to him by the pertinent VA medical facility. 

Prior to arranging for the Veteran to undergo VA examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should undertake appropriate action to ensure that, in addition to available service records, all other outstanding,  pertinent records are associated with the claims file.  

The AOJ should attempt to obtain treatment records from the VA facilities in Houston, Texas and San Antonio, Texas, where the Veteran was treated upon his return from service.  The AOJ should also obtain any pertinent, outstanding records of current VA treatment.  See Dunn v. West, 11 Vet. App. 462,466-67 (1998) and Bell v. Derwinski, 2 Vet. App. 611,613 (1992) (holding , essentially, that VA records are deemed constructively of record, even if not physically on file).  In requesting these records, the AOJ must follow the procedures of 38 C.F.R. § 3.159 as regards obtaining records from Federal facilities.

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim for service connection,  explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1); but see also 38 U.S.C.A. § 5103(b)(3) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  The AOJ should specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the action requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim for service connection, on the merits.  Adjudication of the claim should include consideration of all additional evidence added to the record since the last adjudication. 

Accordingly, this matter is hereby REMANDED for the following action:

1.  Undertake appropriate action to locate the Veteran's service personnel records as well as records from the U.S. Army Hospital in Frankfurt, Germany where the Veteran was treated from November 1953 to February 1954 and associate such records with the claims file.  Efforts should include, but need not be limited to, inquiry to the National Personnel Records Center (NPRC) and the National Archives in an attempt to retrieve any available records or to confirm their loss or destruction.  

2.  Undertake appropriate action to obtain all outstanding, pertinent VA treatment records of evaluation and/or treatment of the Veteran- in particular, records of treatments at VA facilities in Houston, Texas and San Antonio, Texas in the 1960s, where the Veteran was treated upon his return from service, as well as any records of current treatment.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.  

3.  Send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information and, if necessary, authorization to obtain any additional evidence pertinent to his claim that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, any outstanding, pertinent private records.  

Also, clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within a one-year period).  

4.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for the Veteran to undergo VA examination of his bilateral lower extremities, by an appropriate physician. 

The contents of the entire claims file (paper and electronic), to include a complete copy of the REMAND, must be made available to the physician  designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and all lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner prior to the completion of his or her report), and all clinical findings should be reported in detail.  

The physician should clearly identify all disability(ies) affecting the bilateral lower extremities, to include peripheral neuropathy.  

Then, for each such diagnosed disability, the physician should provide an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) the disability is residual to cold weather injury during service.  

In rendering each  requested opinion, the physician  should consider and discuss all pertinent medical and other objective evidence, the statements and testimony of the Veteran's wife (a nurse), as well as all lay assertions.  The physician should also specifically address whether the Veteran's and his wife's assertions as to continuing  problems the Veteran has experienced since service are consistent with cold whether injury. 

All examination findings, along with complete rationale for the conclusions reached, must be provided.

6.  If the Veteran fails to report for the scheduled examination, obtain and associate with the claims file any copy(ies) of notice of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for cold injury residuals.

If the Veteran fails, without good cause, to report to the scheduled examination, in adjudicating the reopened claim, apply the provisions of 38 C.F.R. § 3.655(b), as appropriate.

Otherwise, adjudicate the reopened claim in light of all pertinent evidence (to include all that added to the claims file since the last adjudication) and legal authority.

9.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


